Citation Nr: 1204977	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-11 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include on a secondary basis.

2.  Entitlement to service connection for an erectile dysfunction as secondary to a service-connected disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected hepatitis C.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy of the right leg.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy of the left leg.

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) for the Veteran's spouse.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO), which denied aid and attendance for the Veteran's spouse and service connection for sleep apnea and erectile dysfunction and granted service connection for hepatitis C and peripheral neuropathy of each lower extremity.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in April 2011, and a transcript of the hearing is of record.  At the hearing, the Veteran withdrew the issue of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) under special monthly compensation.

The issues of service connection for sleep apnea, increased ratings for hepatitis C and peripheral neuropathy of each leg, and SMC for the Veteran's spouse are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for erectile dysfunction on a secondary basis; and he has otherwise been assisted in the development of his claim.

2.  The Veteran's statements that he currently has an erectile dysfunction as secondary to service-connected diabetes or posttraumatic stress disorder (PTSD) are not competent.

3.  The April and July 2007 conclusions by VA examiners that it would be no more than speculation to link the Veteran's erectile dysfunction to his service-connected diabetes or PTSD are competent, credible, and highly probative evidence. 

4.  The Veteran does not have an erectile dysfunction that is causally related to his service-connected diabetes or PTSD.


CONCLUSION OF LAW

The Veteran does not have an erectile dysfunction that is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in March 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection on a secondary basis.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional private evidence was subsequently added to the claims files after the letter.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a March 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examination reports dated in April and July 2007 are of record.    

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his April 2011 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the April 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with 
Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  


Analysis of the Claim

The Veteran seeks service connection for an erectile dysfunction as secondary to service-connected diabetes or PTSD.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

According to an October 2005 VA endocrine evaluation, the Veteran's complaints included fatigue, impotence, and erectile dysfunction.  The Veteran's erectile dysfunction was noted to be multifactorial.

The Veteran was provided a VA compensation and pension evaluation in April 2007.  He reported that, since 2003, he was only able to get a half erection that did not last long; he was taking Viagra, which helped.  The examiner noted that, according to Micromedex, erectile dysfunction can be caused by aging, hypertension, diabetes, cardiovascular disorder, disorder of the nervous system, chronic renal failure, hypogonadism, hyperprolactinemia, hypothyroidism, Peyronic disease, depression, anxiety, stress, relationship problems, smoking, alcohol abuse, substance abuse, history of diuretic use, antihypertensive use, antidepressant use, antipsychotic use, or anti-ulcer use.

According to a July 2007 VA Addendum, given the findings on evaluation in April 2007 and the multifactorial aspect noted by the endocrinologist in October 2005, it would be mere speculation to state that the Veteran's erectile dysfunction was specifically caused by diabetes or PTSD.

Also on file is a January 2010 statement from the Veteran's wife on the problems that the Veteran's erectile dysfunction had caused in their marriage.

The Veteran testified at his travel board hearing in April 2011 that his erectile dysfunction was due to his diabetes or PTSD and that the VA erectile dysfunction evaluation was inadequate because the examiner did not provide a clear opinion.  

Although the Veteran and his wife are competent to report his symptoms of erectile dysfunction, they are clearly not competent to report that he has an erectile dysfunction due to service-connected diabetes or PTSD.  Laypersons are not competent to provide evidence in certain medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran has contended that the 2007 VA opinion is inadequate because it found that concluding there is a causal connection between the Veteran's erectile dysfunction and service is no more than speculation.  The United States Court of Appeals for Veterans Claims (Court) addressed the issue of speculative medical opinions in the case of Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  

The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  In this case, the VA examiner cited to the October 2005 notation that the Veteran's erectile dysfunction was multifactorial and to medical evidence that there are multiple reasons that a person could have an erectile dysfunction.  Consequently, this is a case where current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.

Consequently, because the medical evidence indicates that determining the cause of the Veteran's erectile dysfunction would be speculative, there is no nexus opinion linking the Veteran's erectile dysfunction to service-connected diabetes or PTSD.  Therefore, the Veteran does not have an erectile dysfunction as secondary to service-connected disability.  

As there is no competent medical evidence of record to support the Veteran's claim, the preponderance of the evidence is against the Veteran's secondary service connection claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an erectile dysfunction is denied.


REMAND

The Veteran testified at his April 2011 hearing that his peripheral neuropathy has gotten worse in the last year.  The Board also notes that the most recent VA evaluation of the Veteran's service-connected hepatitis C was in August 2007, which is more than four years ago.  Consequently, additional development is needed prior to final adjudication of the increased rating issues on appeal.

The Veteran also testified at his April 2011 hearing that his sleep apnea is related to his service-connected posttraumatic stress disorder (PTSD).  A nexus opinion on whether the Veteran's sleep apnea is related to service or to service-connected disability is not of record.  

With regard to the issue of entitlement to SMC, the Board notes that such benefit requires the Veteran to establish that his spouse is either a patient in a nursing home, or helpless or blind, or so nearly helpless or blind, as to require the regular aid and attendance of another person.  38 U.S.C.A. § 1115(1)(E) (West 2002).  VA regulations require the Veteran to establish that his spouse (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) has a factual need for aid and attendance under the criteria set forth in § 3.352(a).  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c) (2011). 

The evidence of record shows that the Veteran's spouse has received dialysis treatments for renal failure due to diabetes.  It is unclear whether the Veteran's spouse has a factual need for A&A, which is established where the claimant meets the following considerations: inability of the claimant to dress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of the claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his environment.  38 C.F.R. § 3.352(a) (2011).  

The particular personal function(s) that the claimant must be unable to perform must be one of the enumerated disabling conditions, but she is not required to satisfy all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  VA must consider all of the above-mentioned factors within the regulation.  Id. at 224. 

Given the circumstances in this case, the Board finds that the claim must be remanded for the Veteran's spouse to be afforded an appropriate examination to determine whether she is in need of A&A.  38 C.F.R. § 3.159 (2011). 

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for sleep apnea, hepatitis C, or peripheral neuropathy of the lower extremities since November 2009, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  The AMC/RO will schedule the Veteran's spouse for an appropriate examination to determine whether she is entitled to regular A&A.  If she is unable to travel to the examination site, this should be certified by someone familiar with her situation, e.g., her husband or other family member; and alternative arrangements should be made for an evaluation of her conditions by a physician who is familiar with her situation, and who can further examine her, if possible. 

The examiner will provide a complete evaluation of the effects of her disabilities in order that the Board may determine whether she is so helpless that regular A&A is required.  The examiner's assessment will include, but not be limited to, an evaluation of such conditions as: (i) inability of the Veteran's spouse to dress or undress herself or to keep herself ordinarily clean and presentable; (ii) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (iii) inability of the Veteran's spouse to feed herself through loss of coordination of upper extremities or through extreme weakness; (iv) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran's spouse from hazards or dangers incident to her daily environment.  The rationale for all opinions expressed should be provided in a legible report.  

3.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate health care provider to determine the etiology of his sleep apnea.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran has sleep apnea that is at least as likely as not (50 percent or more probability) as a result of service or a service-connected disability.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she must so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate health care provider to determine the current severity of his service-connected hepatitis C.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's hepatitis C in accordance with the criteria in 38 C.F.R. § 4.114, Diagnostic Code 7354 (2011).  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she must so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

5.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate health care provider to determine the current severity of his service-connected peripheral neuropathy of each lower extremity.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's peripheral neuropathy of the lower extremities in accordance with the criteria in 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she must so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

6.  The AMC/RO must notify the Veteran and his spouse that it is their responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran or his spouse does not report for any of the aforementioned examinations, documentation will be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

7.  Thereafter, the RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

8.  The RO will also consider all of the evidence of record and re-adjudicate the Veteran's claim for service connection for sleep apnea, the increased rating claims for hepatitis C and peripheral neuropathy of each lower extremity, and the A&A claim for the Veteran's spouse.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


